
	

113 HR 5427 IH: Savings Accounts for a Variable Economy for Small Businesses Act
U.S. House of Representatives
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5427
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2014
			Mr. Israel (for himself and Mr. Bishop of New York) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish small business savings accounts.
	
	
		1.Short titleThis Act may be cited as the SAVE for Small Businesses Act or the Savings Accounts for a Variable Economy for Small Businesses Act.
		2.Small Business Savings Accounts
			(a)In generalChapter 77 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					7529.Small Business Savings Accounts
						(a)In generalAny eligible small business may enter into an agreement with the Secretary under this section to
			 establish a small business savings account with respect to such business
			 under terms which meet the requirements of this section.
						(b)Small business savings accountsFor purposes of this section, the term small business savings account means a tax preferred savings account which is designated at the time of establishment of the plan
			 as a small business savings account. Such designation shall be made in
			 such manner as the Secretary may by regulation prescribe.
						(c)Contributions
							(1)DeductionThere shall be allowed as a deduction an amount equal to the contributions to a small business
			 savings account for the taxable year.
							(2)LimitationThe aggregate amount of contributions for any taxable year to all small business savings accounts
			 maintained for the benefit of an eligible small business shall not exceed
			 an amount equal to 10 percent of the gross profits of the business for the
			 preceding taxable year.
							(d)Distributions
							(1)In generalAny qualified distribution from a small business savings account shall not be includible in gross
			 income.
							(2)Inclusion of nonqualified distributionsAny amounts distributed out of a small business savings account that are not qualified
			 distributions shall be included in gross income for the taxable year of
			 the distribution.
							(3)Qualified distributionFor purposes of this subsection—
								(A)In generalThe term qualified distribution means any amount—
									(i)distributed from a small business savings account during a specified period of economic hardship,
			 and
									(ii)the distribution of which is certified by the taxpayer as part of a plan which provides for the
			 reinvestment of such distribution for the funding of worker hiring or
			 financial stabilization for the purposes of job retention or creation.
									(B)Specified period of economic hardshipThe term specified period of economic hardship means—
									(i)any 1-year period beginning immediately after the end of any 3 consecutive quarters during which
			 the annual rate of real gross domestic product (as determined by the
			 Bureau of Economic Analysis of the Department of Commerce) decreases, or
									(ii)any period, in no event shorter than 1 year, specified by the Administrator of the Small Business
			 Administration for purposes of this section.
									(C)Federally Declared disaster areasThe Administrator of the Small Business Administration may specify a period under subparagraph
			 (B)(ii) with respect to a specified area in the case of an area determined
			 by the President to warrant assistance from the Federal Government under
			 the Robert T. Stafford Disaster Relief and Emergency Assistance Act (as in
			 effect on the date of the enactment of the SAVE for Small Businesses Act).
								(D)LimitationThe Administrator of the Small Business Administration shall, in consultation with the Secretary,
			 for each specified period of economic hardship establish a distribution
			 limitation for qualified distributions from eligible small business
			 accounts with respect to such period. The aggregate qualified
			 distributions for any such period from all accounts with respect to an
			 eligible small business shall not exceed such limitation.
								(E)Amounts not used for reinvestmentAny distribution not used in the manner certified under subparagraph (A)(ii) shall be treated as a
			 distribution other than a qualified distribution in the taxable year of
			 such distribution.
								(F)Eight-year ruleAny amount contributed to a small business savings account (and any earnings attributable thereto),
			 once distributed, shall not be treated as a qualified distribution unless
			 such distribution is made not later than 8 years after the date of such
			 contribution. For purposes of the preceding sentence, amounts (and the
			 earnings attributable thereto) shall be treated as distributed on a
			 first-in first-out basis.
								(e)Tax treatment of accountAny small business savings account is exempt from taxation under this subtitle A unless such
			 account has ceased to be a small business savings account. Notwithstanding
			 the preceding sentence, any such account is subject to the taxes imposed
			 by section 511 (relating to imposition of tax on unrelated business income
			 of charitable, etc. organizations).
						(f)Eligible small businessFor purposes of this section—
							(1)In generalThe term eligible small business means, with respect to any calendar year, any person if the annual average number of full-time
			 employees employed by such person during the preceding calendar year was
			 50 or fewer. For purposes of the preceding sentence, a preceding calendar
			 year may be taken into account only if the person was in existence
			 throughout the year.
							(2)Full-time employees
								(A)In generalThe term full-time employee means, with respect to any year, an employee who is employed on average at least 40 hours of
			 service per week.
								(B)Hours of serviceThe Secretary, in consultation with the Secretary of Labor, shall prescribe such regulations,
			 rules, and guidance as may be necessary to determine the hours of service
			 of an employee, including rules for the application of this paragraph to
			 employees who are not compensated on an hourly basis.
								(3)Startups, controlled groups, and predecessorsRules similar to the rules of subparagraphs (B) and (D) of section 220(c)(4) shall apply for
			 purposes of this subsection.
							(g)Effect of pledging account as securityIf, during any taxable year of the eligible small business for whose benefit an account is
			 established, the account or any portion thereof is pledged as security for
			 a loan, the portion so pledged shall be treated as distributed in a
			 distribution other than a qualified distribution..
			(b)Small business savings account programs
				(1)In generalThe Secretary of the Treasury shall establish a program to administer small business savings
			 accounts under section 7529 of the Internal Revenue Code of 1986.
				(2)Account standardsThe Secretary shall establish minimum standards for small business savings accounts and shall
			 establish accounts within the Department of the Treasury or enter into
			 agreements with trustees that meet these standards to administer such
			 accounts. In establishing such standards and making such agreements the
			 Secretary shall, to the extent practicable, seek to minimize fees,
			 minimize risk of loss of principal, and ensure a range of investment risk
			 options available to account beneficiaries.
				(c)Excess contributionsSection 4973 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(h)Excess contributions to small business savings accountsFor purposes of this section, in the case of contributions to all small business savings accounts
			 (within the meaning of section 7529(b)) maintained for the benefit of an
			 individual, the term excess contributions means the sum of—
						(1)the excess (if any) of—
							(A)the amount contributed to such accounts for the taxable year, over
							(B)the amount allowable as a contribution under section 7529(c)(2) for such taxable year, and
							(2)the amount determined under this subsection for the preceding taxable year, reduced by the sum of—
							(A)the distributions out of the accounts for the taxable year, and
							(B)the excess (if any) of—
								(i)the maximum amount allowable as a contribution under section 7529(c)(2) for such taxable year, over
								(ii)the amount contributed to such accounts for such taxable year..
			(d)Clerical amendmentThe table of sections for chapter 77 of the Internal Revenue Code of 1986 is amended by adding at
			 the end the following new item:
				
					
						Sec. 7529. Small Business Savings Accounts..
			(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
